Title: To Thomas Jefferson from William Jefferson, 11 July 1806
From: Jefferson, William
To: Jefferson, Thomas


                        
                            Sir/
                            Sunderland July 11th—1806
                        
                        Pardon my freedom in Troubling you with these, hearing your Name in the Papirs a little while Back, but
                            taking no thought or Consideration I had a Brother of the same Name of Thos. Jefferson, but being in my Childish Years
                            when he took his Departure from Sunderland, I had but Little Knowledge of him, but Being at Dover with my Vessel about the
                            Fourteenth of June last, I Chanced to fall in with an American Captain who hearing my Name asked me if I had got any
                            relations in America. I hnswered I had a Brother in America & the last Acct I had was about Forty Years ago, but being desirous of knowing, by what the Captain related to me would
                            afford Infinite Pleasure to hear by a Line that a Brother was Still
                            in being, as I hope youll not be offended at my Inquirey, as my Father &  Mother Thos. & Mary Jefferson—were Natives
                            of Durham, so that my Ernest request and Longing Desire is, if
                            you’ll be so plasing & Condesending as to Satisfy my Curiosity—in
                            So doing you’ll greatly Oblige Your Welwisher & Hble. Servt.
                        
                            William Jefferson
                            
                        
                        
                            PS Please to Direct for me in Sand Street Sunderland County Durham
                        
                    